Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.		Applicant’s arguments, see response, filed on 03/01/2021, with respect to the rejection(s) of claim(s) 2-21 under 35 USC § 103, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hinger Pub. No:  US 20170285877 A1 and Bauchspies US 20180144173 Al.
Claim Rejections - 35 USC § 103
2.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-6, 8, 10 and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hinger Pub. No:  US 20170285877 A1 in view of Bauchspies US 20180144173 Al.
Regarding claim 2, Hinger provides for a smart card with ultrasonic biometric sensing (see abstract), the smart card comprising:
a card body; and
an acoustic biometric sensing device integrated with the card body, the acoustic biometric sensing device (see abstract) comprising:
a first array of ultrasonic transducers configured to transmit an ultrasound
signal ( Fig.3A see element 308, [0042], see “ [0042] The ultrasonic transmitter 308 is generally configured to generate ultrasonic waves 
Regarding claim3, Hinger does not provides for, a security chip configured to authenticate the smart card, wherein the smart card is configured to output information associated with (a) a biometric image and (b) the security chip. However Bauchspies teaches the above missing limitation of Hinger (see [0083] of Bauchspies, see "a bank card, smart card or identity card containing a fingerprint sensor"). It would have been obvious to one ordinary skill in the art before the effective filling date of the 
Regarding claim 4, Hinger does not provides for, wherein the card body has rounded corners, the card body is approximately 85.60 millimeters by 53.98 millimeters, and the card body has a thickness of about 0.76 millimeters . However Bauchspies teaches the above missing limitation of Hinger (see [0083] of Bauchspies, see "a bank card, smart card or identity card containing a fingerprint sensor"), examiner interprets all the smart card having a standard size, therefore teaches the claim limitation. It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention, to incorporate the teaching of Bauchspies with the system and method of Hinger, in order to obtain claimed invention via a portable electronic system that includes a biometric imaging device, such as for a fingerprint verification against a trusted pattern template.
Regarding claim 5, Hinger provides for, wherein the card body comprises polyvinyl chloride (see [0050], see "Other examples 
Regarding claim 6, Hinger does not provides for, wherein the card body comprises metal. However Bauchspies teaches the above missing limitation of Hinger (see [0068] of Bauchspies, see "some sensors that may be suitable may be implemented as complete stand-alone embedded chip solution"). It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention, to incorporate the teaching of Bauchspies with the system and method of Hinger, in order to obtain claimed invention via a portable electronic system that includes a biometric imaging device, such as for a fingerprint verification against a trusted pattern template.
Regarding claim 8, Hinger provides for, wherein the first array of ultrasonic transducers comprises a first polymer piezoelectric layer, and the second array of ultrasonic transducers comprises a second polymer piezoelectric layer (see "[0050] Some examples of suitable piezoelectric materials that may be used to form the piezoelectric transmitter layer 422 or the piezoelectric receiver layer 436 include piezoelectric polymers having appropriate acoustic properties").

Regarding claim 13, Hinger does not provides for, wherein the acoustic biometric sensing device is flush with a surface of the card body. However Bauchspies teaches the above missing limitation of Hinger (see [0067] of Bauchspies, see "Device 200 includes a housing 205 supporting a touch-responsive screen 210, a fingerprint scanner 215"). It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention, to incorporate the teaching of Bauchspies with the system and method of Hinger, in order to obtain claimed invention via a portable electronic system that includes a biometric imaging device, such as for a fingerprint verification against a trusted pattern template.
Regarding claim 14, Hinger does not provides for, wherein the acoustic biometric sensing device is at least partly embedded within the card body. However Bauchspies teaches the above missing limitation of Hinger (see [0067] of Bauchspies, see "Device 200 includes a housing 205 
Regarding claim 15, Hinger provides for a circuitry configured to store fingerprint data (see [0037], see " the data stored in the memory 222 may include raw measured image data, filtered or otherwise processed image data, estimated PSF or estimated image data, and final refined PSF or final refined image data").
Regarding claim 16, see the rejection of claim 2. It recites similar limitations as claim 16. Hence it is similarly analyzed and rejected.
Regarding claim 17, see the rejection of claim 2. It recites similar limitations as claiml7. Except for outputting information for authentication ( see [0032] of Hinger, see " a region occupied by the ultrasonic sensing system 118 may function both as a user input button to control the mobile device 100 as well as a fingerprint sensor to enable 
Regarding claim 18, Hinger provides for, wherein the information for authentication comprises fingerprint image data (see [0026], see “ a voltage across the piezoelectric material that may be used as an electrical output signal representing a portion of raw image data that represents fingerprint image data”).
 Regarding claim 19, Hinger does not provides for, wherein the information for authentication indicates that the fingerprint has been verified with fingerprint data stored by the smart card. However in the same field of endeavor Bauchspies teaches the above missing limitation of Hinger (see [0083] of Bauchspies, see " a bank card, smart card or identity card containing a fingerprint sensor where trusted registration mode is carried out in a secure office with the card containing the fingerprint sensor possibly linked to a computer and supervised by an official"). It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention, to incorporate the teaching of Bauchspies with the system and method of Hinger, in order to obtain claimed invention via a 
Regarding claim 20, Hinger provides for, shielding the first array of ultrasonic transducers from the second array of ultrasonic transducers with a metallic conductive layer positioned between the first array of ultrasonic transducers and the second array of ultrasonic transducers ( see [0043], see “ In some implementations, the ultrasonic receiver 310 further includes a thin-film transistor (TFT) layer. In some such implementations, the TFT layer may include an array of sensor pixel circuits configured to amplify the electrical output signals generated by the piezoelectric layer of the ultrasonic receiver 310”).
Regarding claim 21, Hinger provides for, wherein the first array comprises a first polyvinyl difluoride layer, and the second array comprises a second polyvinyl difluoride layer ( see " [0050], see  “Specific examples of piezoelectric materials that may be employed include ferroelectric polymers such as polyvinylidene fluoride (PVDF) and polyvinylidene fluoride-trifluoroethylene (PVDF-TrFE) copolymers. Examples of PVDF copolymers include 60:40 (molar percent) PVDF-TrFE, 70:30 PVDF-TrFE, 80:20 PVDF-TrFE, and 90:10 PVDR-TrFE”).
Objected Claims
Claims 7, 9 and11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Objection
The following is an examiner's statement of reasons for allowance: the prior art of Hinger Pub. No:  US 20170285877 A1 in view of Bauchspies US 20180144173 Al. Either alone or combined failed to teach or suggest for features/limitations of claims 7, 9 and 11-12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI BAYAT whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 






/ALI BAYAT/Primary Examiner, Art Unit 2664